  
   
   
 

USDC SDNY
DOC\JMENT
ELECTRONICALLY FILED

DOC #:__________.

mm mm 12/10/2018

Michael & Ursula Burkhalter g .

502 Falling Leaf Lane €Ce""-L l 2'/C /({
Union Grove, AL 35175

(573) 528-4150

UN|TED STATES D|STR|CT COURT
SOUTHERN DlSTR|CT OF NEW YORK

GREGOR|O V. PREM|ER NUTR|T|ON CORP.,
CASE NUMBER 17-CV-05987-AT

  

 
 

STATEMENT OF OBJECT|ONS

    

Statement of Objections

We are members of the plaintiff class in the case Gregorio v. Premier Nutrition Corp.
We are class members because we purchased Premier Protein Ready-To-Drink Shake
products in the United States between 8 August 2011 and 12 October 2018, as
described in the Federal court authorized notice. Proof of purchase documents are
enclosed to establish membership in the Settlement Class.

We object to the settlement in this lawsuit.

Our reasons for objecting are:

1. The proposed settlement does not adequately compensate consumers who
take the time to file a valid claim in a burdensome class action process:

According to the Federal court authorized notice, the proposed settlement agreement
fund is $9 million dollars, with consumers having proofs of purchase being refunded $1
per shake up to $40. Class members are being compensated on a pro rata basis,
allegedly to ensure each member gets a fair share proportional to loss According to
published news articles on the Wor|d Wide Web, the Premier Protein class action
settlement originally planned to offer both vouchers and cash to Class |\/lembers;
however, Premier Nutrition found that the costs of notifying the Class were too great so
the settlement was modified to offer cash for valid claims

The pro rata form of compensation in this class action is unacceptable for class
members who can provide proof of purchase for these products Washington D.C. law
firm Mayer Brown studied 148 Federal court class actions in 2009 and concluded the
stated value of a settlement frequentlyl and significant|y, exceeds the amount of actual
money delivered to class members mainly because claim rates are low. According to
Mayer Brown, claim rates are typically under 10 percent, and regularly less than 1
percent, mainly because class members feel it’s not worth their time to file claim with

modest awards However, attorney fees are typically more substantial because many
courts award attorney fees based on the stated value of the settlementl According to
the Federal court notice, legal counsel for the Class will make a motion to the Court for
an award of attorney’s fees in a total amount not to exceed one-third of the Settlement
Fund. Separately, Class Counsel will also seek payment from the Settlement Fund for
their costs and expenses incurred during the course of the litigation The pro rata
concept does not constitute a “fair share proportional to loss” for class members with
monetary loss above the proposed settlement agreement amount of $40.

ln addition to little monetary return on investment to fi|e, case law illustrates that class
actions are typically considered complicated, and that vague instructions lead to low
participation rates ln Redman v. RadioShack, Corp., 768F.3d 622 (7th Cir. 2014), the"
judge fittingly described the “bother of creating a claim” for which little compensation is
received. VVith respect to Gregorio v. Premier Nutrition Corporation, the process was
equally frustrating, cumbersome and the Federal court authorized notice took
substantial time to review and grasp before submission The instructions on the notice
were unclear. Page 7 of the notice states written objections must be “filed no later than
December~t 1, 2018”, with a copy of the objection provided to Counsel for the Class and
Counsel for"the Defendant “postmarked no later than December 11, 2018.” The
definition of “file” is not listed in the instructions nor what “file” means with respect to the
December 11, 2018 deadline How does “fi/e by December11, 2018” differ from
“postmarked no later than December 11, 2018?” We contacted the Clerk of Court via
telephone on 16 November 18 and asked how to “fi/e” with the court, per the
instructions but the Clerk’s office could not confirm what the language meant in the
instructions and we were simply told to “get the objection in as quickly as possib|e.”
Based on our personal experience, it appears the vague and burdensome process was
intentional to deter class members from filing a claim. if $9 million dollars has been set
aside for claims and only 1% to 10% file a claim due to a cumbersome process then
class members who take the time to file should be compensated based on actual
monetary loss

2. The actual protein content, based on laboratory testing, violates United
States Food and Drug Administration (FDA) guidelines and therefore, Premier
Nutrition should be held liable for all valid sums paid for the products.

Joseph Gregorio filed a class action complaint on behalf of himself, and all others
similarly situated, who were impacted by false or deceptive sales practices by the
defendant The lawsuit alleges that the Premier Protein Ready~to-Drink (RTD) Shakes
were shown to only contain between 26.99 and 28.34g of protein, not the 30g of protein
specified on the label. Lab tests were provided to corroborate the findings

Protein powders and protein shakes are considered Class l nutrients in fortified or j
fabricated foods under FDA guidelines This guidance is located at 21 Code of Federal
Regulations (CFR) 101 .9. According to FDA’s guidance for nutritional labeling:

The nutrient content of the composite is at least equal to the value for that nutrient

declared on the label The nutrient content identified by the laboratory analysis must be
at least equal to the label value

The laboratory testing results for grams of protein does not “equal” the value indicated
on a serving container of Premier Protein. Premier Nutrition should have to
compensate class members according to each incident of deception incurred.

Food labeling litigation is not a new concept ln 2005, nonprofit consumer advocacy
group Center for Science in Public interest (CSPl) reached a settlement with Pinnacle
Foods over the misleading labeling of blueberry waffles. CSPl had similar food labeling
claims with General l\/lills Quaker Oats, Kraft and Sara Lee, just to name a few.
According to Nicole E. Negowetti, Assistant Professor of Law at Valparaiso University in
lndiana, the FDA does not have the resources or authority to properly enforce label
regulations Her article “Food Labeling Litigation: Exposing Gaps in the FD/-\’s
Resources and Regulatoiy Authority” brings to light the extent of litigation related to
labeling claims her article details page after page of consumer products stocked in our
pantry or refrigerator right now, that have become entangled in litigation over
mislabeling claims

The deception surrounding Premier Protein labeling is a glaring violation of consumer
trust and it reinforces the need for enhanced restitution beyond the settlement amount
lf we buy a container of yogurt or a gallon of milk to increase protein intake in our diet,
most likely the name or marketing on the front label simply says “XYZ Yogurt” or “ABC
l\llilk”. Consumers, like us, see the wording “Premier Protein” and “309” posted proudly
on each container and we believe that the protein we’re buying is well, “premier” in
substance Premier Nutrition’s marketing and labeling is the ultimate in blatant
deceonn.

3. The “personal injury” to class members could not be reasonably avoided.

l\/lr. Gregorio claims the defendants sales are driven by consumers seeking protein
supplementation VVe, in fact, purchased Premier Protein based on the high protein
content and low sugar content The product was used to supplement food nutrition with
an overall diet and exercise program l\/lr. Gregorio further claims “personal injury” has
occurred with respect to the false and deceptive practices by Premier Nutrition Corp. in
this case, the “injury” was not reasonably avoidable by consumers because consumers
rely on product labeling in order to make informed purchase decisions We assert that
substantial monetary harm has occurred because our expenditure on these products
were based on the product labeling that l\llr. Gregorio claims is “false and deceptive."
Consumers, like us cannot reasonably avoid injury if an actor practice interferes with
our ability to effectively make decisions or to take action to avoid injury. in this case, if
Premier Nutrition had properly displayed material information about the product, such as
“protein content may vary between 26.9g and 28.34g”, we could have made an
informed decision as to whether or not we should purchase the product When material
information is modified or withheld until after the consumer has purchased the product,
the consumer cannot reasonably avoid personal injury.

We purchased Premier Protein shakes based on the advertised amount of 30g of
protein per serving As a consumer, had we known the protein content varied between
26.99 to 28.34g protein, we may have made a better choice to spend money on an
alternate product to save money. The act of withholding information impacted our ability
to make an informed decision Below is an illustration sample of per unit cost of
Premier Protein versus other brands obtained at Sam’s Club online:

 

 

 

 

 

 

 

 

 

 

 

Sam's Club prices online
as of 19 Nov 18
Name 12-Pack Cost Cost Per Unit Size Grams_°f
Proteln
#1 Premier Protein $ 16.66 $ 1.39 11 fl. Oz. 30
#2 l\/luscie l\lliik ` $ 14.98 $ 1.25 11 fi. Oz. 25
#3 Atkins Protein-Rich Shake $ 15.27 $ 1.27 11 fl. Oz. 15

 

 

Additionally, Uniform Commercial Code (U.C.C.) Article 2- Sales (2002), Part 3 for
commercial goods outlines the express warranty created by affirmation promise
description or sample Under UCC 2-313, “Any description of the goods which is made
part of the basis of the bargain creates an express warranty that the goods shall
conform to the description”; whereas “goods” means all things including specifically
manufactured goods The label on the Premier Protein products “describes” or
advertises 309 of protein per serving, this description creates a warranty between
consumers and Premier Nutrition.

On a final note, perhaps if the FDA, the Federal Trade Commission, Congress legal
counsel and other governing bodies would take the necessary measures to enforce the
iaw, versus filing litigation after litigation these issues would be removed and the need
for costly restitution would decrease along with the occurrence of such incidents
However, l\/layer Brown’s report and discussion of “economic interest”, with respect to
class claims may symbolize a key factor in lack of enforcement

Respective.ly request the court consider our request for reimbursement of all monies '
paid for the Premier Protein products covered in this class action, in the amount of
$902.96.

m3 l

l\llichael D. Burkhaiter

;Z~zz@:zz/a¢

Ursula L. Burkhaiter

 

    

2101 SE Simple Savings Dr
Bentonville, AR 72716-0745
1~888-746-7726

Member Name: i\/like Burkhaiter
Membership: 629178351

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date: l\/lultiple
Club: l\/lultiple
Purchasecl: |tem#: Qty Amount Tax item Description
4914 2/22/2015 612115189 1 19.96 20 PREl\/llER 100 CAL CHOC
5416 1/18/2014 612115189 1 19.96 n PREi\/llER 100 CAL CHOC
4914 3/14/2014 612115189 1 19.96 n PREi\/llER 100 CAL CHOC
414 4/6/2014 612115189 1 19.96 n PREi\/llER 100 CAL CHOC
4914 7/30/2016 611618669 1 18.98 n PREl\/llER BANANA RTD
4914 5/3/2015 612797069 1 18.98 n PREl\/l|ER CHOC RTD
4914 4/25/2015 612797069 1 18.98 n PREl\/llER Ci-iGC RTD
4914 4/11/2015 612797069 1 18.98 n PRE|\/||ER CHOC RTD
4914 4/3/2015 612797069 1 18.98 n PREl\/ilER CHOC RTD
4914 5/3/2015 612797069 1 18.98 n PREl\/|lER CHOC RTD
4914 6/27,/2015 612797069 1 18.98 n PREl\/liER CHOC RTD
4914 5/17/2015 612797069 1 18.98 n PREi\/liER CHOC RTD
4914 5/17/2015 612797069 1 18.98 n PREl\/ilER CHOC RTD
8107 9/1/2018 612797069 1 16.66 y PREl\/IIER CHOC RTD
8107 4/20/2018 612797069 1 16.66 y PREM|ER CHOC RTD
8107 7/22/2018 612797069 1 16.66 y PREl\/llER CHOC RTD
8107 6/30/2018 612797069 1 16.66 y PREi\/|lER CHOC RTD
8107 6/1/2018 612797069 1 16.66 y PREi\/ilER CHOC RTD
8107 6/1/2018 612797069 1 16.66 y PFlEl\/ilER CHOC RTD
8107 5/19/2018 612797069 1 16.66 y PRE|\/llER CHOC RTD
8107 5/4/2018 612797069 1 16.66 y PREMlER Ci-iOC RTD
8107 4/20/2018 612797069 1 16.66 y PREl\/ilER CHOC RTD
8107 6/10/2018 612797069 1 16.66 y PREMi,ER CHOC RTD
8107 6/17/2018 612797069 1 16.66 y PREl\/ilER CHOC RTD
8107 2/24/2018 980072489 1 29.83 y PREl\/l|.ER POWDER VAN
6416 9/5/2011 612797069 1 17.58 n PREl\/l|ER PROTE|N RTD
6416 11/17/2011 512797069 1 17.58 n PR,El\/llER PROTEIN RTD
6416 9/16/2011 612797069 1 17.58 n PREl\/l|ER PROTElN RTD
6416 10/1/2011 612797069 1 17.58 n PREl\/llER PROTElN RTD
8107 6/30/2018 611008899 1 16.66 y PREl\/llER STRBRY RTD
4914 7/25/2015 615119899 1 18.98 n PREi\/iiER VAN RTD
8107 5/19/2018 615119899 1 16.66 y PREl\/llER VAN|LLA RTD

 

 

 

 

 

3107
3107
3107
3107
3107
3107
3107
3107
3107
3107
3107
4914
4914
4914
4914
4914
4914
4914
4914

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/17/2018 615119899 1 16.66 y PREM|ER VANlLLA RTD
6/10/2018 615119899 1 16.66 y PREl\/llER VAN|LLA RTD

9/1/2018 615119899 1 16,65 y PREMlER VAN|LLA RTD

8/5/2018 615119899 1 16.66 y PREl\/iiER VAN|LLA RTD
4/20/2018 615119899 1 16.66 y PREl\/llER VAN|LLA RTD
3/17/2018 615119899 1 16.66 y PREl\/llER VAN|LLA RTD
4/20/2018 615119899 1 16.66 y PREl\/iiER VAN|LLA RTD
3/17/2018 615119899 1 16.66 y PREi\/iiER VAN|LLA RTD

8/5/2018 615119899 ` 1 16.66 y PREl\/|lER VANlLLA RTD

5/4/2018 615119899 1 16.66 y PREl\/|lER VANll_LA RTD
6/30/2018 615119899 1 16.66 y PREl\/liER VAN|LLA RTD
5/28/2016 615119899 1 16.66 n PREi\/liER VAN|LLA RTD
5/28/2016 615119899 1 16.66 n PREl\/llER VAN|LLA'RTD
4/30/2016 615119899 1 16.66 n PREl\/llER VAN|LLA RTD
5/14/2016 615119899 1 16.66 n PREi\/llER VAN|LLA RTD
6/18/2016 615119899 1 16.66 n PREl\/|lER VANlLLA RTD
3/18/2016 615119899 1 16.56 n PREi\/liER VAN|LLA RTD
3/18/2016 615119899 1 16.66 n PREl\/iiER VAN|LLA RTD
6/18/2016 615119899 1 16.66 n PREl\/i|ER VANlLl_A RTD

 

 

s §§ \5\ ,\ §§ §\<
\\3\»5 w \swm\ QQ…\® §§
v%s\§ %\\ )§\\.§ s§_.\ v\o.§\\\w \o< t
Q\MM mss\< r\s %o,§.§@ §\o§§ q
sss t§§@ _§,

\\
.i\
t w A..Z.x , ,, . t f ,, _ ,_
1 . _ . t l

 

   

 

 

 

 

    

5 §§ §§ §
LQ=N:V%_=N _UN:Q_$_

 

 

 

    

 

m x 9 E.QMEEE .B=o nom sss _zeEw-

 

 

 

  

 

 

 

gila si¥i§s ill

 

 

     

